Levehtbitt, J.
The plaintiffs had recovery for brokerage on the sale of real estate.
The only reason urged against the validity of the judgment is. failure of proof respecting the value of the services rendered by the plaintiffs. There are several reasons why the judgment cannot be successfully assailed.
*143In the first place, the motion to dismiss the complaint when the plaintiffs rested, was not predicated on this ground, but was limited to the insufficiency of the evidence to show that the plaintiffs were the procuring cause of the sale. The latter ground has been abandoned, and the defect now pressed cannot be invoked for the first time on appeal. If it existed, it was incumbent on the defendant to direct attention thereto at a time when there was opportunity to supply the omission. A motion for a non-suit or a motion to dismiss the complaint, to be effectual, must specify the defects supposed to exist. Binsse v. Wood, 37 N. Y. 526, 532; Flandrow v. Hammond, 148 id. 129.
Secondly, no motion was made by the defendant at the close of the case, for a nonsuit or dismissal. This conceded that there were issues of fact to be determined. Hopkins v. Clark, 158 N. Y. 299.
Finally, there is no foundation for the contention that there was no proof of the value of the services.
The record shows that in the course of a conversation which took place between one of the plaintiffs and the attorney and agent of the defendant, the amount of the demand was mentioned and its reasonableness so far from being questioned was acquiesced in, the attorney merely demanding that his fee be paid out of the brokerage.
In no aspect of this case would interference with the judgment be justified.
Judgment affirmed, with costs to the respondents.
Freedman, P. J., and MaoLean, J., concur.
Judgment affirmed, with costs.